Title: [Diary entry: 14 July 1786]
From: Washington, George
To: 

Friday 14th. Mercury at  in the Morning— at Noon and  at Night. Cloudy more or less all day, with the wind pretty fresh from the So. West. After Breakfast I rid to all my Plantations. Found the Plows in the Neck after compleatly, that is, after having broke the ground between the furrows that had been run on each side the Corn for the purpose of hilling it, had got into the Middle cut to do the like there, in the Drilled corn. Perceived the Irish Potatoes were

coming into blossom at this place and that after the rain on Wednesday, whilst the wheat was too wet to bind, the harvest People had pulled a little of the flax at this place also. The Plows at Dogue run finished plowing the Cut they were in next the overseers House, & had begun to plow the drilled corn, on the East side of the field; leaving every other row untouched & turning the mould from the corn in these rows; by wch. the middle between the rows where the cabbages, Potatoes, Peas &ca. grow would be ridged—intending these ridges to be reduced at the last Plowing, & the rows of corn to form them. At the same place the hands had begun to hoe corn in the cut including Barrys houses, beginning next Wades old dwelling. Some of the People belonging to this plantation had come to Muddy hole for Rye, which they were threshing there for their horses. Muddy hole [people] were hoeing a small corner of Corn which was not finished before Harvest. At the ferry the Plows finished about two oclock crossing the cut on the flat, and would begin to plow the drilled wht. by the Mea[do]w. The rest of the People were preparing a yard to tread out wheat. After breakfast Mr. Page & Mr. Corbin, accompanied by Majr. Washington, went up to Abingdon (taking Alexandria in their way) and before breakfast Mr. Lawe. Washington & his son went up by water to the latter place—they all returned again in the Evening, when a Mr. Hatfield of England came in.